Title: From George Washington to Richard Peters, 30 September 1757
From: Washington, George
To: Peters, Richard



Dear Sir
Mount Vernon, in Virginia Septr 30th 1757.

Permit me to recommend Colo. Fairfax (the bearer of this) to your Friendly notice while he stays in Philadelphia. He is Son of our late President (who is but just dead) and nearly related to the present Lord Fairfax Proprietor of this Neck. Business calling him to England, he is proceeding hence to New York, hoping to get a Passage in the Packet or some Ship of War; & being a Stranger in your City wanted Introduction: to whom then can I better Introduce him than the agreeable Mr Peters. I hope in doing this I make use of no unwelcome liberty—if I do—your genteel treatment of myself made me assume it—and must

plead my Excuse. My best respects is tenderd to the Governor and I am with great truth Yr most Obedt and Obligd Hble Servt

Go: Washington

